Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the suppression court erred in failing to suppress testimony concerning voice identification. There was no reasonable possibility that the challenged voice identification contributed to defendant’s conviction, and thus any error in its admission was harmless beyond a reasonable doubt (see, People v Adams, 53 NY2d 241; People v Crimmins, 36 NY2d 230, 237). (Appeal from judgment of Supreme Court, Erie County, Francis, J. — murder, second degree, and another charge.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.